J-S50043-20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,            :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                    Appellee             :
                                         :
           v.                            :
                                         :
MUSTAFA CRUMPTON,                        :
                                         :
                    Appellant            :    No. 3282 EDA 2019

              Appeal from the PCRA Order Entered October 31, 2019
               in the Court of Common Pleas of Philadelphia County
               Criminal Division at No(s): CP-51-CR-0904631-2005

BEFORE:         BENDER, P.J.E., SHOGAN, J. and STRASSBURGER, J.*

MEMORANDUM BY SHOGAN, J.:                              Filed: April 30, 2021

       Appellant, Mustafa Crumpton, appeals from the order entered on

October 31, 2019, dismissing his petition filed pursuant to the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541–9546. We affirm.

       In light of our disposition, a detailed recitation of the facts is

unnecessary.       Briefly, at approximately 10:00 p.m. on April 23, 2005,

Appellant and a co-conspirator robbed the Side Street Café, located at East

Venango Street in Philadelphia, at gunpoint.      Following the robbery, they

fled the area in a white car, which they crashed while being pursued by

police. N.T., 9/12/07, at 44–45, 136.

       In its opinion, the PCRA court set forth the relevant procedural history

as follows:

*   Retired Senior Judge assigned to the Superior Court.
J-S50043-20


              On September 20, 2007, following a jury trial before the
       Honorable Lillian H. Ransom, [Appellant] was convicted of
       criminal conspiracy and fleeing or attempting to elude an
       officer.[1] The jury hung on all remaining charges, including
       firearms not to be carried without a license, possessing
       instruments of crime, robbery, and aggravated assault.
       [Appellant] was released on bail but failed to appear for his re-
       trial on May 9, 2008.           The trial court granted the
       Commonwealth’s oral motion to proceed with sentencing in
       absentia on [Appellant’s] conspiracy and fleeing convictions
       rather than retry [Appellant] in absentia on the hung charges.
       [Appellant] was sentenced to a five to ten year mandatory
       maximum sentence pursuant to 18 Pa.C.S. [§] 9712(a) for his
       criminal conspiracy conviction[,] and no further penalty was
       imposed for the fleeing or attempting to elude an officer
       conviction. [Appellant] did not file a direct appeal. [Appellant
       did not begin serving his sentence until February 26, 2018, when
       he was finally apprehended and arrested on an outstanding
       warrant.]

             On April 24, 2018, [Appellant] filed his first, and instant,
       PCRA petition, seeking an evidentiary hearing or new sentencing
       hearing pursuant to 42 Pa.C.S.A. § 9543(a)(2)(vii) and 42
       Pa.C.S.A. § 9543(a)(2)(ii). He claimed the trial court improperly
       imposed the five to ten year mandatory [minimum] sentence
       and raised several claims of ineffective assistance of counsel.
       [Appellant] filed a supplemental petition on November 30, 2018,
       and the Commonwealth filed its motion to dismiss on March 15,
       2019. On October 1, 2019, th[e PCRA c]ourt sent [Appellant] a
       Notice of Intent to Dismiss Pursuant to [Pa.R.Crim.P.] 907.
       [Appellant] replied to the [Rule] 907 Notice on October 21,
       2019. [In his response, Appellant suggested for the first time
       that the PCRA court consider his PCRA petition as a petition for
       coram nobis or habeas corpus relief.] On October 31, 2019, th[e
       PCRA c]ourt dismissed [Appellant’s] petition as untimely.
       [Appellant] filed a Notice of Appeal to [the] Superior Court on
       November 6, 2019.

PCRA Court Opinion, 5/29/20, at 1–2 (footnotes omitted).




1   18 Pa.C.S. § 903(a)(1) and 75 Pa.C.S. § 3733(a), respectively.

                                     -2-
J-S50043-20

      Appellant filed a concise statement and amended concise statement

pursuant to Pennsylvania Rule of Appellate Procedure 1925(b).      The PCRA

court filed a Rule 1925(a) opinion.     On appeal, Appellant presents the

following issue for our review:

      1. Should the lower court have granted the PCRA Petition and/or
         deemed it a habeas corpus petition and granted a new
         sentencing hearing, where the sentence was clearly imposed
         without a valid basis under 42 Pa.C.S. §9712(a) as it required
         evidence that Appellant visibly possessed a weapon?

Appellant’s Brief at 2.

      When reviewing the propriety of an order denying PCRA relief, this

Court is limited to determining whether the evidence of record supports the

conclusions of the PCRA court and whether the ruling is free of legal error.

Commonwealth v. Robinson, 139 A.3d 178, 185 (Pa. 2016). The PCRA

court’s findings will not be disturbed unless there is no support for them in

the certified record. Commonwealth v. Lippert, 85 A.3d 1095, 1100 (Pa.

Super. 2014).

      Initially, we address whether this appeal is properly before us.    The

PCRA court dismissed Appellant’s petition as untimely. “As the timeliness of

a PCRA petition is a question of law, our standard of review is de novo and

our scope of review is plenary.”   Commonwealth v. Callahan, 101 A.3d

118, 121 (Pa. Super. 2014) (citation omitted). Moreover, the timeliness of a

PCRA petition is a jurisdictional threshold that may not be disregarded in

order to reach the merits of the claims raised in an untimely PCRA petition.


                                    -3-
J-S50043-20

Commonwealth v. Cintora, 69 A.3d 759, 762 (Pa. Super. 2013).              “We

have repeatedly stated it is the [petitioner’s] burden to allege and prove that

one of the timeliness exceptions applies. Whether [a petitioner] has carried

his burden is a threshold inquiry prior to considering the merits of any

claim.” Commonwealth v. Edmiston, 65 A.3d 339, 346 (Pa. 2013).

      A PCRA petition, “including a second or subsequent petition, shall be

filed within one year of the date the judgment becomes final[.]” 42 Pa.C.S.

§ 9545(b)(1). A judgment of sentence becomes final “at the conclusion of

direct review, including discretionary review in the Supreme Court of the

United States and the Supreme Court of Pennsylvania, or at the expiration of

time for seeking the review.” 42 Pa.C.S. § 9545(b)(3). When a petitioner

files a PCRA petition beyond the one-year time-bar, he must plead and prove

at least one of the following exceptions:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this
      Commonwealth or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown
      to the petitioner and could not have been ascertained by the
      exercise of due diligence; or

      (iii) the right asserted is a constitutional right that was
      recognized by the Supreme Court of the United States or the
      Supreme Court of Pennsylvania after the time period provided in
      this section and has been held by that court to apply
      retroactively.




                                     -4-
J-S50043-20

Id. at § 9545(b)(1)(i)–(iii). A petition raising one of the above exceptions

“shall be filed within 60 days of the date the claim could have been

presented.” 42 Pa.C.S. § 9545(b)(2).2

     The record reveals that Appellant’s judgment of sentence became final

on June 9, 2008, thirty days after the trial court imposed sentence and the

time for filing a direct appeal expired.3        42 Pa.C.S. § 9545(b)(3);

Pa.R.Crim.P. 720(A)(3). Appellant’s petition, filed almost ten years later on

April 24, 2018, was patently untimely.

     In his PCRA petition, Appellant averred that the petition was timely

because he filed it within sixty days of learning of his 2008 sentencing.

PCRA Petition, 4/24/18, at ¶ 21. In his response to the PCRA Court’s notice

of intent to dismiss, Appellant argued that his petition also was timely

because he filed it within one year of the United States Supreme Court’s

decision in McCoy v. Louisiana, ___ U.S. ___, 138 S.Ct. 1500 (2018).

Answer to Notice of Intent to Dismiss, 10/21/19, at 2.          Alternatively,

Appellant asked the PCRA court to reclassify his PCRA petition as a petition



2  This subsection was amended, effective December 24, 2018, to extend the
time for filing from sixty days of the date the claim could have been
presented to one year, for claims arising on or after December 24, 2017.
This amendment does not apply to Appellant’s PCRA petition because his
claim arose at the time of his sentencing, i.e., on May 9, 2008, for the
reasons explained infra.

3  The thirtieth day, June 8, 2008, fell on a Sunday. See 1 Pa.C.S. § 1908
(“Whenever the last day of [a period of time referred to in a statute] shall
fall on . . . Sunday, . . . such day shall be omitted from the computation.”).

                                    -5-
J-S50043-20

for coram nobis or habeas corpus relief.    Id. at 5.   On appeal, Appellant

attempts to circumvent the timeliness requirements of the PCRA by arguing

that his petition, “while originally styled as a PCRA [p]etition, was really a

petition seeking habeas corpus relief.”    Appellant’s Brief at 9.   Appellant

argues that his petition did not seek relief under the PCRA, nor did it raise

any errors cognizable under the PCRA; instead, Appellant sought relief for an

invalid sentence.    Id. at 10–12; see also Appellant’s Reply Brief at

unnumbered 2 (arguing that because he “is challenging the continuing

validity of his sentence, it is a claim that falls outside the grounds

contemplated by the PCRA”).

      The PCRA provides “the sole means of obtaining collateral relief and

encompasses all other common law and statutory remedies for the same

purpose that exist when this subchapter takes effect, including habeas

corpus and coram nobis.”      42 Pa.C.S. § 9542.    Our Supreme Court has

clarified “that the PCRA subsumes the remedy of habeas corpus with respect

to remedies offered under the PCRA and that any petition seeking relief

under the PCRA must be filed within one year of final judgment.”

Commonwealth v. Peterkin, 722 A.2d 638, 640 (Pa. 1998). “[T]he writ of

habeas corpus is not available as an alternative basis for relief when, under

the framework of the PCRA, a petition would be considered previously

litigated, waived or untimely.”   Commonwealth v. Kutnyak, 781 A.2d

1259, 1261 (Pa. Super. 2001) (citation omitted). Finally,


                                    -6-
J-S50043-20


         [a]lthough legality of sentence is always subject to review within
         the PCRA, claims must still first satisfy the PCRA’s time limits or
         one of the exceptions thereto. Thus, a collateral claim regarding
         the legality of a sentence can be lost for failure to raise it in a
         timely manner under the PCRA.

Commonwealth v. Ballance, 203 A.3d 1027, 1031 (Pa. Super. 2019),

appeal denied, 216 A.3d 1044 (Pa. 2019).

         Appellant’s petitions raised claims challenging the effective assistance

of counsel and the legality of his sentence. See generally PCRA Petition,

4/24/18      (raising   the   ineffective    assistance   of   counsel);   see   also

Supplemental PCRA Petition, 11/30/18, at 6 (“[T]he trial court imposed a

sentence … greater than the lawful maximum for the crimes for which he

was actually convicted.”).      Because these claims are cognizable under the

PCRA, the PCRA court properly treated Appellant’s petition as one filed under

the PCRA. See 42 Pa.C.S. § 9543(a)(2)(ii), (vii). Accordingly, we must now

turn to the untimeliness of Appellant’s petition.

         Appellant attempted to plead and prove two exceptions in the PCRA

court.     In his initial petition, Appellant invoked the newly discovered-facts

exception pursuant to 42 Pa.C.S. § 9545(b)(1)(ii) based on his discovery

that he had been sentenced in absentia. Then, in his response to the Rule

907 notice of intent to dismiss his PCRA petition, Appellant invoked the

newly recognized retroactive-right exception pursuant to 42 Pa.C.S. §

9545(b)(1)(iii) based upon McCoy.




                                            -7-
J-S50043-20

      We first review Appellant’s invocation of the newly discovered-facts

exception.    Appellant’s underlying sentencing claim arose when he was

sentenced in absentia on May 9, 2008.           Nearly ten years passed from

Appellant’s sentencing until the filing of his PCRA petition.   Therefore, he

cannot invoke the newly discovered-facts exception, which requires that a

petition raising such an exception be filed within sixty days of the date the

claim arose. 42 Pa.C.S. § 9545(b)(2). Moreover, in attempting to raise this

exception, Appellant did not explain how his sentence “could not have been

ascertained by the exercise of due diligence” during that time.       Id. at §

9545(b)(1)(ii).   Appellant cannot rely on his evasion from authorities for

nearly a decade to explain why he was unaware of his sentence until his

arrest in 2018 or alter the fact that his underlying claim arose in 2008. As

such, he has failed to plead and prove this exception.

      Finally, we turn to Appellant’s reliance on McCoy for the newly

recognized retroactive-right exception.    Presuming that he filed his claim

within the applicable time frame, Appellant acknowledged that neither the

Pennsylvania Supreme Court nor the Supreme Court of the United States

has held that the right announced in McCoy applies retroactively.         See

Answer to Notice of Intent to Dismiss, 10/21/19, at 2. Thus, Appellant also

has failed to plead and prove this exception.

      Because we conclude that the PCRA court did not err in determining

that Appellant’s petition was a request for PCRA relief and in finding that the


                                     -8-
J-S50043-20

petition was untimely filed without an exception, we affirm the order of the

PCRA court.

      Order affirmed.

      Judge Strassburger did not participate in the consideration or decision

of this case.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date:4/30/21




                                    -9-